Case 1:19-cv-00535-DKW-WRP Document 1 Filed 10/01/19 Page 1 of 8                      PageID #: 1

        ORIGINAL                                                              FILED IN THE
                                                                      UNITED STATES DISTRICT COURT
                                                                           district of HAWAII
      DAVID BYLSMA Pro-Se
      1212 Kinau St. #1603                                                    OCT 0 1 2010
      Honolulu, Hi 96814                                              at    o'clock and.^minr__M
                                                                            SUE BEIT!A, CLERK
      davidbvlsmahawaii@vahoo.com
      (808)234-3932                                                                      , \Ff


 ct
                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAII




                                                       CV19 00535DKWWRP
      Plaintiff                              CIVIL NO.
      DAVID G. BYLSMA



      VS.




      Defendant
      STATE OF HAWAII
      HONORABLE GOVERNOR DAVID IGE                                     COMPLAINT
      HAWAII PUBLIC HOUSING AUTHORITY                                   JURY-NO
      HAKIM OUANSAFI, DAVID STEHLIN,                                   EXHIBIT A,A2
      ROBEI BROADUS                                                    SUMMONS
      1002 NORTH SCHOOL STREET
      HONOLULU,HAWAII 96817




      1. COMPLAINT... The Victim alleges the Defendant, The State of Hawaii,

      HAWAII PUBLIC HOUSING AUTHORITY it's officers, agents, and employees

      are engaged in retaliatory abuses that are ongoing, becoming more severe and are

      now putting the victim in life-threatening situations. Immediate action is being

      sought from the Honorable Governor David Ige to command his employees to

      disengage from the violations and abuses they are inflicting upon the victim.
Case 1:19-cv-00535-DKW-WRP Document 1 Filed 10/01/19 Page 2 of 8                    PageID #: 2




      2. JURISDICTION... This action is being brought under the umbrella of ADA

      Title II, 42 U.S.C. §§12131, Section 504 and 505 of the Rehabilitation Act of

      1973, 29 U.S.C. § 794, ADA Title II §35.170 and §35.171 (a) 1 (I), 42 USC

      1983 and 28 CFR PART 35. Victim is qualified under ADA Title II §35.108 (a)

      1 (i). Victim and Defendants reside in Hawaii as the violations and abuses

      happened in the district of Hawaii, island of Oahu.



      3. PARTIES... The Victim/Plaintiff is David G. Bylsma. The Defendant is THE

      STATE OF HAWAII, HAWAII PUBLIC HOUSING AUTHORITY; The

      defendant employees connected to the abuses have yet to be fully identified and

      may or may not include Hakim Ouansafi, Robei Broadus, David Stehlin and Doe

      Defendants that fall within the meaning of ADA Title 2 §35.101, §35.102 and

      §35.178 they are being sued in their official capacities only. The Honorable

      Governor David Ige committed no wrong doing and is being added as a defendant

      in an effort to grant immediate relief to the victim and bring HPHA it's officers,

      agents and employees into compliance with all laws, rules and regulations they

      are legally bound to. Wherefore The Plaintiff respectfully and officially attaches

      and joins in concert the Honorable Governor David Ige to this action.



      4. FACTUAL ALLEGATIONS... In 2006 the Plaintiff David G. Bylsma moved

      into Pumehana a State/Federal Public Housing project located at 1212 Kinau St.

      Honolulu, Hi 96814. The project is managed by Defendant HAWAII PUBLIC

      HOUSING AUTHORITY(HPHA hereinafter).
Case 1:19-cv-00535-DKW-WRP Document 1 Filed 10/01/19 Page 3 of 8                     PageID #: 3




      Victim alleges abuses against him started in 2007 and have escalated becoming

      more severe over time. The Victim recognizes the Defendants have acted to try

      and effectuate a retaliatory eviction which would put Mr. Bylsma in a life-

      threatening situation while making him homeless. A situation he wouldn't be able

      to recover from.




      5. HPHA routinely inspects everyone's unit annually. On Nov 15"' 2017 HPHA

      failed Mr. Bylsma's annual unit inspection. This year HPHA sent somebody new,

      David Stehlin. Mr. Stehlin stated that Bylsma needed to attach his bed to the

      ceiling.(Mr. Bylsma purchased a second hand lofl which is an office space with a

      bed above it) Mr. Stehlin stated that Bylsma needed to buy an 'L' bracket and drill

      into the ceiling using cement screws to attach the office unit which would keep

      the loft from tipping over and injuring Mr. Bylsma. The Plaintiff pointing out the

      laws of physics should keep the loff upright because it comes from within Just 2

      inches of the ceiling and is made out of steel beams and lock bolts making it

      impossible to tip over inside the apartment. Regardless Stehlin failed the

      inspection and issued Bylsma a notice of violation stating Rental Agreement 8(k)

      that David had until November 29"' 2017 to secure the office unit. See {Exhibit A

      and Ex A2){attached).




      6. On November 16"' 2017 Mr. Bylsma purchased the hardware and was trying to

      figure out how he was going to drill into the cement ceiling and successfully

      attach his bed to it.
Case 1:19-cv-00535-DKW-WRP Document 1 Filed 10/01/19 Page 4 of 8                    PageID #: 4




      Bylsma realized there could be conduit with either water or electricity running

      through pipes in between the floors and decided to wait until Mr. Stehlin returned

      on November 29"' and bring this possibility to his attention.



      7. On November 29"' 2017 instead of Mr. Stehlin showing up to see if Bylsma

      was in compliance Mr. Bylsma found himself face to face with a woman who he

      believes was HPHA PMMSB Branch Chief Robei Broadus who came to Mr.

      Bylsma's apartment with a maintenance worker and appeared to be somewhat

      disappointed as she stated that if Bylsma did drill into the ceiling he would

      certainly be evicted. Both her and the maintenance worker left as quickly as they

      came.




      8. On 5/22/19 Mr. Bylsma submitted a request for a Reasonable Accommodation

      to his manager and in return he received a notice for inspection. When HPHA
      effectuated that inspection on July 17"' 2019 at 11:00 A.M. Loma Morgia and
      David Stehlin showed up at Bylsma's front door. Stehlin then informed Bylsma

      that one manager said he had to get his loft out. Stehlin suggested that Mr.

      Bylsma's loft may be in violation and HPHA is trying to decide whether it is in

      violation and may move to take it down so they won't get in trouble with HUD.

      Stehlin then remarked,"You don't have it attached to the ceiling do you? Bylsma

      responded accordingly stating it wasn't as Stehlin and Morgia left shortly

      thereafter.
Case 1:19-cv-00535-DKW-WRP Document 1 Filed 10/01/19 Page 5 of 8                     PageID #: 5




      9. VICTIM'S CAUSE OFACTION... If this was an isolated incident Mr. Bylsma

      wouldn't file this, as we're about to see this abuse is one out of many the victim

      had to endure over the last 20 years. In this case Mr. Bylsma recognizes the

      defendants tried to take advantage of his disability by putting him in a "no win

      situation." It wasn't until Mr. Stehlin returned to Mr. Bylsma's apartment on July

      17"' 2019 before Mr. Bylsma recognized the red flag which was the comment he
      made checking to make sure Bylsma's loft wasn't attached to the ceiling. Exhibit

      A gives us confirmation that it was Stehlin himself that tried to coerce Bylsma

      into attaching it to the ceiling. This would have put Mr. Bylsma in violation of his

      lease agreement. Because of Mr. Bylsma's current situation he clearly recognizes

      an eviction would put him in a life threatening situation. When Stehlin failed

      Bylsma's inspection it caused emotional distress to Bylsma which is reflected in

      his hospital visits. Now knowing the defendants have possibly been plotting to

      evict by colluding with each other over time has significantly distressed and

      injured Mr. Bylsma as reflected in his recent hospital visits. His main question

      here is, "Why would Hakim Ouansafi send his Branch Chief from 1002 North

      School St. to do a follow up inspection at an AMP site with a tenant she had no

      connection to?"


      10. As alleged in par 5 Bylsma recognizes Defendant violated ADA Title 11

      §35.134(b) by failing his inspection when no violation exist.

      11. As alleged in par 7 Bylsma recognizes Defendant violated ADA Title 11

      §35.134 (b) for trying to coerce him by sending Robei Broadus as opposed to

      Stehlin who was actually responsible for the follow up.
Case 1:19-cv-00535-DKW-WRP Document 1 Filed 10/01/19 Page 6 of 8                    PageID #: 6




      12.   As alleged in par 8 Bylsma recognizes Defendant violated ADA Title 11

      §35.134 (b) 2 times by coercing him into believing he was in violation when in

      fact there was no violation.




      13. VICTIM'S CLAIM WHICH RELIEF CAN BE GRANTED,.. The Plaintiff/


      Victim David G. Bylsma seeks monetary damages to compensate him for the

      emotional distress and harm he experienced pursuant to 42 U.S.C. 1983, Section

      203 of the ADA,42 U.S.C. § 12132, Section 504 and 505 of the Rehabilitation

      Act," 29 U.S.C. § 794, 42 U.S.C. §12133 and 28 C.F.R. § 36.504. in the amount

      of$4000.00 so he can purchase mental health care products that will help to make

      him whole again...or what ever this court deemsfair andjust. Mr. Bylsma seeks

      compensatory relief for paper, ink, transportation, parking fees, potential lost

      wages, process server fees and legal advice etc. in the amount of $369.00. Once

      an agreement has been reached Mr. Bylsma will immediately file a motion to

      dismiss this case stating all requirements have been fulfilled. Mr. Bylsma is also

      open to resolutions including but not limited to mediation with a mediator

      appointed by this honorable court and judge presiding.



      14. If the defendant HPHA would rather force the victim to suffer through a trail

      Mr. Bylsma will interpret this as a retaliatory action. He will act accordingly

      pushing this case to be publicized in an effort to keep him safe while seeking

      disciplinary action against all identified defendants.
Case 1:19-cv-00535-DKW-WRP Document 1 Filed 10/01/19 Page 7 of 8                      PageID #: 7




      Pursuant to 42 U.S.C. 1983, Section 203 of the ADA,42 U.S.C. § 12132, Section

      505 and 504 of the Rehabilitation Act," 29 U.S.C. § 794,42 U.S.C. §12133 and 28

      C.F.R. §36.504, and 28 CFR PART 35, Bylsma will ask for monetary/punitive

      relief for pain and suffering, emotional distress, that will help to pay for Doctors,

      Therapist, Personal Trainers who will be working close with the victim

      prescribing medications and remedies in an effort to make the victim whole again

      all of which are not covered under the victims current healthcare plan seeking a

      total of $45,000. Bylsma will expect compensatory relief for paper, ink,

      transportation, parking fees, potential lost wages, process server fees and legal

      advice etc. in the amount of$6369.00.




      15. PRAYER FOR RELIEF...


      WHEREFORE,the Victim/Plaintiff David G. Bylsma prays this Honorable Court:

             (a) Grant judgment in favor of the Plaintiff and against Defendants on the
      Plaintiffs' claim that Defendants interfered, coerced, threatened, and/or
      intimidated David G. Bylsma violating ADA Title II § 35.134(b).

            (b) Enjoin Defendant Hawaii Public Housing Authority and their officers,
      agents, and employees, and all other persons in active concert or participation
      with them,from discriminating against any individual because such individual has
      opposed any act or practice that they believe to be unlawful by the ADA.


           (c) Enjoin Defendant Hawaii Public Housing Authority and their officers,
      agents, and employees, and all other persons in active concert or participation
      with them, from interfering, coercing, threatening or intimidating any individual
      in the exercise or enjoyment of, or on account of their having exercised or
      enjoyed, any right granted or protected by the ADA and Rehabilitation Act.
Case 1:19-cv-00535-DKW-WRP Document 1 Filed 10/01/19 Page 8 of 8                         PageID #: 8




            (d) Require that Defendants establish a written policy for accommodating
      applicants with disabilities, as well as train all employees on their obligations
      under ADA Title II.



            (e) Award monetary damages to David Bylsma to compensate him for the
      harm he experienced and to make him whole again pursuant to 42 U.S.C. 1983,
      Section 203 of the ADA, 42 U.S.C. § 12132, Section 505 and 504 of the
      Rehabilitation Act," 29 U.S.C. § 794,42 U.S.C. §12133 and 28 C.F.R. § 36.504.


            (f) Award punitive damages to David Bylsma to deter the defendants from
      injuring him any further pursuant to 28 C.F.R. § 36.504 (a)(c).


            (g) Access a civil penalty against Defendants pursuant to 28 C.F.R. § 85.5
      in the amount of $92,383 for each violation, and $184,767 for each subsequent
      violation as authorized by 28 C.F.R. § 36.504(a)(3)(i) (ii) to vindicate the public
      interest and...



           (h) Order such other appropriate relief as the interests ofjustice require.




      DAVID BYLSMA Pro-Se
      1212 Kinau St. #1603
      Honolulu, Hi 96814
      davidbylsmahawaii@vahoo.com
      (808)234-3932




      Signed David G.                                             -
                                The above is tru^ro the best of my knowledge
                                                                               Date /O-/- /f
